 1

 2
                             UNITED STATES DISTRICT COURT
 3                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 4
          RICHARD BRADDOCK,
 5
                                 Plaintiff,
 6                                                         C16-1756 TSZ
               v.
 7                                                         MINUTE ORDER
          ZAYCON FOODS LLC, et al.,
 8
                                 Defendants.
 9
        The following Minute Order is made by direction of the Court, the Honorable
10 Thomas S. Zilly, United States District Judge:

11          (1)    Individual Defendants’ Motion for Partial Summary Judgment, docket
     no. 119, is DENIED in part and DEFERRED in part as follows.
12
                    (a)     The Motion is DENIED as to Plaintiff’s First and Second Claims.
13   Plaintiff’s First and Second Claims remain a part of the Amended Complaint, docket
     no. 76, and no party has moved for dismissal or summary judgment regarding those
14   claims. Defendants suggest these claims are no longer operative because they were
     dismissed earlier in the case. See Defs.’ Mot. for Partial Summary Judgment, docket
15   no. 119, at 7. Plaintiff’s subsequent request for leave to amend, docket no. 55, was
     granted by the Court, docket no. 74, and Plaintiff realleged federal and state securities
16   fraud claims. See Am. Compl., docket no. 76;

17                (b)    Except as to Defendant Kremin, the Motion is DENIED as to the
   Third Claim for fraud, the Fourth Claim for negligent misrepresentation, and the Fifth
18 Claim for breach of fiduciary duty. There are material issues of fact that preclude
   summary judgment on those claims; and
19
                  (c)    The Motion is DEFERRED as to the Sixth Claim for breach of
   contract, all claims relating to Defendant Kremin, and Plaintiff’s Eighth Claim for
20
   declaratory judgment.
21         (2)   Plaintiff’s Motion for Partial Summary Judgment, docket no. 124, for
   (a) finding Defendants liable for breach of the Second Amended and Restated Operating
22 Agreement, as amended (“Operating Agreement”) and Employment Agreement, and

23

     MINUTE ORDER - 1
 1 (b) dismissing Defendants’ First Counterclaim for declaratory judgment is also
   DEFERRED.
 2
          (3)     The Court RENOTES the motions, docket nos. 119 and 124, to May 29,
 3 2019. The Court SETS oral argument on the deferred issues described above in
   Paragraphs 1(c) and 2 (the “Deferred Motions”) for May 29, 2019, at 1:30 p.m. At oral
 4 argument, the parties should address the Deferred Motions with emphasis on the
   following issues:
 5
                  (a)     Whether the Michael John Trust and/or the Saratoga Trust held
 6 voting rights and  consented  to Plaintiff’s removal as co-Manager or whether Defendants
   Giunta and Saratoga retained the voting rights, had the right to consent (see
 7 RCW 25.15.251(3)), and consented to Plaintiff’s removal as co-Manager. Was any
   transfer of units in violation of Article 8 of the Operating Agreement and, if so, would the
 8 transferors retain the voting rights associated with the transferred units under the
   Operating Agreement and/or state law;
 9                (b)    Whether there are any other issues of fact relating to whether 80%
     consent was obtained for Plaintiff’s removal as co-Manager;
10
               (c)   The proper interpretation of the Operating Agreement as to whether
11 80% consent was necessary and/or obtained for Plaintiff’s removal as co-Manager;

12                 (d)    What claims can be dismissed if the Court concludes Defendants
     obtained the required 80% consent to remove Plaintiff as co-Manager; and
13
                  (e)    Whether Defendant Kremin can be dismissed as to all claims.
14
          (4)     Plaintiff shall file a supplemental brief not to exceed 20 pages by May 10,
15 2019, and Defendants shall file a combined responsive brief not to exceed 20 pages by
   May 17, 2019, addressing the issues outlined in paragraph 3 of this Minute Order. No
16 replies shall be filed.
         (5)      At the hearing on May 29, 2019, the parties should also be prepared to
17 address a trial date and any pretrial deadlines.

18          (6)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 19th day of April, 2019.
20
                                                     William M. McCool
21                                                   Clerk

22                                                   s/Karen Dews
                                                     Deputy Clerk
23

     MINUTE ORDER - 2
